An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1029
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:    6 May 2014


IN THE MATTER OF:

      S.B.A., A Minor Child                   Greene County
      T.L.A., A Minor Child                   Nos. 11 JT 03
                                                   11 JT 04




      Appeal     by   respondent-mother        and    respondent-father        from

orders entered 12 and 14 June 2013 by Judge Timothy I. Finan in

Greene County District Court.            Heard in the Court of Appeals 14

April 2014.


      James W. Spicer, III, for petitioner-appellee Greene County
      Department of Social Services.

      The Opoku-Mensah Law Firm, PLLC by Gertrude Opoku-Mensah
      for guardian ad litem.

      Duncan B. McCormick for respondent-appellant mother.

      Sydney Batch for respondent-appellant father.



      DAVIS, Judge.


      Respondent-mother         and      Respondent-father         (collectively

“Respondents”) appeal from the district court orders terminating
                                           -2-
their parental rights to their children “Sam” and “Tina.”1                           After

careful review, we affirm.

                                 Factual Background

      In     February      2011,    Greene       County     Department       of    Social

Services     (“DSS”)     filed     petitions       alleging    that    Sam     and   Tina

(collectively       “the    children”)      were    neglected        juveniles.        The

trial court held an adjudication hearing on 21 March 2011.                             The

day     of   the    hearing,       Respondent-mother         tested     positive       for

“opiates and cocaine,” and Respondent-father tested positive for

“benzos” (benzodiazepine).               By orders entered 15 April 2011, the

trial    court     adjudicated      the    children       neglected    and     continued

custody of the children with DSS, with whom the children were

already in custody at the time of the hearing.

      In     its    adjudication         orders,     the     trial     court      ordered

Respondent-father to complete substance abuse and mental health

assessments        and   made      the    following        recommendations:           (1)

maintain employment; (2) obtain and maintain stable housing for

him and his children; (3) submit to random drug testing; (4)

complete a parenting program and demonstrate the skills learned;

and (5) receive a domestic violence assessment and follow all



1
  The pseudonyms “Sam” and “Tina” are used throughout this
opinion to protect the identity of the children and for ease of
reading.
                                      -3-
recommendations.      The trial court ordered Respondent-mother to:

(1) continue to attend Reformers Unanimous Program meetings at

Emmanuel Free Will Baptist Church; (2) follow recommendations

for treatment of her depression and anxiety; (3) obtain her GED;

(4) obtain and maintain stable housing for her and her children;

(5) submit to random drug testing;           (6) complete a parenting

program and demonstrate the skills learned; and (7) receive a

domestic violence assessment and follow all recommendations.

      After holding a permanency planning hearing on 4 June 2012,

the trial court ceased reunification efforts with Respondents

and ordered a permanent plan of adoption.           On 30 July 2012, DSS

filed petitions to terminate Respondents’ parental rights to the

children, alleging Respondents neglected the children pursuant

to N.C. Gen. Stat. § 7B-1111(a)(1) (2013).            The termination of

parental rights hearing was held on 14 March 2013, after which

the   trial   court    found   that     grounds   existed   to   terminate

Respondents’ parental rights on the basis of neglect.            The court

also determined that termination of Respondents’ parental rights

was in the best interests of Sam and Tina and entered orders

terminating    Respondents’      rights.          Respondent-father    and

Respondent-mother separately appeal.

                                Analysis
                                           -4-
       A proceeding to terminate parental rights is a two-step

process involving an adjudication phase and a disposition phase.

In re Blackburn, 142 N.C. App. 607, 610, 543 S.E.2d 906, 908

(2001).      During the adjudication phase, the trial court must

determine whether the petitioner has established — by clear,

cogent, and convincing evidence — that at least one of the ten

grounds for termination enumerated in N.C. Gen. Stat. § 7B–1111

exists.      Id.     If the court determines that the existence of a

statutory ground for termination was established, it then moves

into   the    disposition     phase,       where    it   considers       whether   the

termination of parental rights is in the best interests of the

juvenile.     Id.

       On   appeal,    we   review    a    trial    court's      order    terminating

parental rights to determine whether the trial court's findings

of fact are supported by clear, cogent, and convincing evidence

and whether those findings, in turn, support its conclusions of

law.    In re Shepard, 162 N.C. App. 215, 221, 591 S.E.2d 1, 6,

disc. review denied, 358 N.C. 543, 599 S.E.2d 42 (2004).                           “We

then   consider,      based   on     the    grounds      found   for     termination,

whether      the    trial   court    abused        its   discretion      in   finding

termination to be in the best interests of the child.”                        Id. at

222, 591 S.E.2d at 6.
                                -5-
I. Grounds for Termination

    The trial court terminated Respondents’ parental rights to

Sam and Tina on the basis of neglect pursuant to N.C. Gen. Stat.

§ 7B-1111(a)(1).    “A finding of neglect sufficient to terminate

parental rights must be based on evidence showing neglect at the

time of the termination proceeding.”     In re Young, 346 N.C. 244,

248, 485 S.E.2d 612, 615 (1997).      However, “a prior adjudication

of neglect may be admitted and considered by the trial court in

ruling upon a later petition to terminate parental rights on the

ground of neglect.”     In re Ballard, 311 N.C. 708, 713-14, 319

S.E.2d 227, 231 (1984).    When a prior adjudication of neglect is

considered by the trial court,        “[t]he trial court must also

consider any evidence of changed conditions in light of the

evidence of prior neglect and the probability of a repetition of

neglect.”   Id. at 715, 319 S.E.2d at 232.    Thus, where

            there is no evidence of neglect at the time
            of the termination proceeding . . . parental
            rights may nonetheless be terminated if
            there is a showing of a past adjudication of
            neglect and the trial court finds by clear
            and convincing evidence a probability of
            repetition of neglect if the juvenile were
            returned to [his or] her parents.

In re Reyes, 136 N.C. App. 812, 814, 526 S.E.2d 499, 501 (2000).

    Here, it is undisputed that the children had previously

been adjudicated neglected juveniles by order entered 15 April
                                    -6-
2011.     However, Respondents contend the trial court erred in

concluding that this neglect likely would be repeated if the

children were returned to      their custody.      We consider their

arguments separately.

A. Respondent-mother

     The trial court made the following findings of fact to

support   its   conclusion   that   the   termination   of   Respondent-

mother’s parental rights was appropriate based on neglect:

           40. That the mother of the juvenile[s]
           acknowledged that she needed in patient
           treatment for her substance abuse, but would
           not go into a methadone treatment schedule
           and did not seek treatment until January of
           2013.

           41. That the mother has acknowledged that
           she has problems with prescription drugs.

           42. That in February, 2011, the mother
           lived with [Mr. Tyson] [in] Stantonsburg,
           NC. She lived there for 3 months, and then
           moved [to] Snow Hill, NC and lived at that
           address for 1 to 1 ½ years. The mother then
           moved to [] E. Wayne Road, Goldsboro, NC and
           remained at that address for 6 months. She
           now lives at [] US Hwy 13 N, Goldsboro, NC
           and has been there for 9 months.

           43. That the mother was requested to go to
           a methadone clinic and refused to do so.

           . . . .

           46. That the mother no longer attends the
           [Reformers Unanimous] program at Emmanuel
           Freewill Baptist Church on Friday evenings
                                      -7-
              from 7:00 p.m. until 9:00 p.m.

              . . . .

              59. That the mother had the opportunity to
              go to a place where she could have both of
              her children with her, but was not willing
              to comply with the rules of that place in
              Greenville.

       Of the above findings, Respondent-mother challenges                only

finding of fact 46. Findings 40-43 and 59 are uncontested by

Respondent-mother       and,   accordingly,     are    binding   on    appeal.

Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

The unchallenged findings in the trial court’s order demonstrate

that Respondent-mother has a history of failing to comply with

her case plan.      Furthermore, Respondent-mother did not maintain

a stable home until nine months before the termination hearing

and,   more    importantly,    did   not    complete   in-patient     substance

abuse treatment.        Even assuming arguendo that finding of fact 46

was not supported by competent evidence, we conclude that the

trial court’s remaining findings of fact support its conclusion

that a probability of repetition of neglect would exist if the

children were returned to Respondent-mother.

B. Respondent-father
                                       -8-
       The trial court made the following unchallenged findings of

fact to support its conclusion that Respondent-father neglected

the children:

            61. That [Respondent-father] . . . was using
            opiates.

            . . . .

            65. That the father has had no mental health
            treatment.

            66. That the father               does     not    have     a
            driver[’]s license.

            . . . .

            68. That the father did not                complete      his
            substance abuse treatment.

            70. That the father did             not    complete      his
            domestic violence course.

       Respondent-father       does     not     contest        these       findings;

therefore, they are binding on appeal.                Id. at 97, 408 S.E.2d at

731.       Respondent-father          argues,    however,       that       he   made

significant progress on his case plan and that, for this reason,

the    trial   court   erred   in     terminating       his    parental      rights.

Although we agree that Respondent-father made some progress on

his case plan (such as obtaining stable housing and employment),

he did not complete his substance abuse treatment.                     The record

evidence shows that on 17             February 2011,         he began substance

abuse   treatment      with   NIA   Children     and     Family      Services    but
                                               -9-
discontinued his treatment                with the agency.                 On 7 September

2011,     he    began     a     substance        abuse     treatment         program        with

Alternative Care Treatment Systems.                      However, he only attended

10 of the 16 classes and was terminated from the program.                                     As

Respondent-father admits, substance abuse was one of the issues

which led to the removal of the children.                        We believe the trial

court    did    not     err     in    finding    that    a     probability        of   future

neglect    would        exist    if     the     children       were   returned         to    his

custody.

     For these reasons, we hold that the trial court did not err

in finding that both Respondents' parental rights were subject

to   termination          under        N.C.     Gen.     Stat.        §     7B–1111(a)(1).

Respondents have not challenged the trial court's determination

that termination of their parental rights was in the children's

best interests.          Therefore, having determined that Respondents’

parental       rights    were        subject    to   termination          under   N.C.      Gen.

Stat. §7B-1111(a)(1), we conclude that the trial court’s order

should be affirmed.             See In re S.N., 194 N.C. App. 142, 149, 669

S.E.2d    55,     60    (2008)        (affirming       order    terminating        parental

rights after concluding that termination was proper under N.C.

Gen. Stat. §7B-1111(a)(2) where parent failed to challenge trial

court’s determination that termination was in best interests of
                                      -10-
children),    aff'd    per   curiam,    363     N.C.   368,    677   S.E.2d   455

(2009).

                                 Conclusion

     For     these    reasons,   we    affirm    the   trial    court’s   orders

terminating Respondents’ parental rights.

    AFFIRMED.

    Judges HUNTER, JR. and ERVIN concur.

    Report per Rule 30(e).